IsOftotj-O*^
Abel Accsta, Clerk Gf the Court
Court of Criminal Appeals of Texas
P.O.Box 123CB Capitol Station
Austin, Texas 7B711                                            RECEIVED m
                                                          COURT OF CRIMINAL APPEALS
16    December      2014                                        DEC 30
RE:    EX   PARTE    HOWARD   L.   PURSLEY
       Tr.Ct.No.      D010501BR     1^-60904-02              Abel Acosta, Clerk

Greetings,

     I am writing to the Court requesting to recieve copies of my above styled
Urit of Habeas Corpus,             the State Attorney's      Response and the Trial Court's
resgcnse.      I was net provided with copies when I wrote the District Clerk and
requested copies.
     I am indigent and have been since my arrest in September 20C1.                      There are
several facts I made in my original petition that the Trial Court failed to
repend to      that are crucial to my appeal and I wish to see exactly how the Court
respGnded when they wrote the                Honorable   Court of Criminal        Appeals.
     I do know that Judge          Buddie 3.    Hahn of Orange County told the Court Gf Appeals
that I plead to the minimum of 25years and that by law the Prcsecutor CGuld not
negotiate below the minimum of 25 years in TDCJ.                      But a copy of my Plea Bargain
and Sentencing paper the Court sent me in August 2014,                         12 years after my date
in court shouts that I pled to a range of 5 to 99 years and was never indicted
or charged as         a Habitual Offender as        the Trial Court indicates to the Honorable
Court of Criminal          Appeals.

     Now my next step is to proceed in U.S.District Court and I need copies of my
Application of Writ of Habeas Corpus Art.                 11.07 and the Trial Court officers'
responses so that I can do a proper Petition for Writ of Habeas Corpus in the
Federal      Court.

     Your time and consideration on this matter is greatly apprciated.




                                                                         Respectfully,




                                                                Howard L.       Pursley #1093494
                                                                Gib Lewis       Unit Super Segregation

                                                                777     F.M.     3497        HSK   103

                                                                Woodville,       Texas   75990